                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF NEW YORK


IN RE:
                                                            CASE NO. 20-23135 (RDD)
Laurence C. Miller MD PLLC,                                      CHAPTER 11

            Debtor.


               NOTICE OF APPOINTMENT OF SUBCHAPTER V TRUSTEE

      Pursuant to 11 U.S.C. § 1183(a), the United States Trustee has appointed the following

qualified individual as Subchapter V trustee in the above-captioned case:

                               Eric Huebscher, MBA, CPA, CFE, CPCO
                                         C/O Huebscher & Co.
                                       630 3rd Avenue – 21st Floor
                                         New York, NY 10017
                                     Telephone No. (646)-584-3141
                              Email: ehuebscher@huebscherconsulting.com


      The trustee’s verified statement of disinterestedness and anticipated rate of compensation

is attached to this notice.

Date: October 26, 2020                                      William K. Harrington
                                                            United States Trustee for Region 2
                                                            U.S. Department of Justice
                                                            Office of the United States Trustee
                                                            201 Varick Street, Room 1006
                                                            New York, New York 10014

                                                            By: /s/ Susan A. Arbeit
                                                                    Susan A. Arbeit
                                                                    Trial Attorney
